      Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 1 of 9 Page ID #1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

Trustees of the LOCAL 309 ELECTRICAL                        )
HEALTH AND WELFARE FUND; Trustees of the                    )
NECA-IBEW PENSION BENEFIT TRUST FUND;                       )
Trustees of the NATIONAL ELECTRICAL BENEFIT                 )
FUND; and LOCAL 309, INTERNATIONAL                          )
BROTHERHOOD OF ELECTRICAL WORKERS,                          )
AFL-CIO                                                     ) Case No. 3:20-cv-00071
                                                            )
                                                            )
                                      Plaintiffs,           )
                                                            )
vs.                                                         )
                                                            )
ZOIE, LLC,                                                  )
                                                            )
                                      Defendant.            )

Serve:
         Zoie, LLC
         Attn: Mark Goldenberg, Agent
         2227 S. State Route 157
         Edwardsville, IL 62025


                                         COMPLAINT

                                              PARTIES

         1.    As set forth more fully below, Plaintiffs are trustees of various employee welfare,

pension, and other benefit plans and funds.

         2.    Plaintiff, Local 309 International Brotherhood of Electrical Workers, AFL-CIO

(“Local 309”), is a voluntary unincorporated association with its principal office in Collinsville,

Illinois. Local 309 exists for the purpose of dealing with employee grievances, labor disputes,

wages, rates of pay, hours of employment, terms or conditions of employment and for other

purposes. It is a labor organization in an industry affecting commerce within the meaning of the




                                                    1
   Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 2 of 9 Page ID #2



National Labor Relations Act (NLRA), 29 U.S.C. § 152(5) and the Labor Management Relations

Act (LMRA), 29 U.S.C. § 185.

        3.      Defendant Zoie LLC (“Defendant”) is incorporated and existing under the laws of

the State of Illinois.

        4.      At all times relevant to this action, Defendant has been engaged in the electrical

construction and maintenance business with principal place of business at 2010 Martin Luther

King Drive, East St. Louis, Illinois 62205.

        5.      Defendant is an employer within the meaning of the LMRA, as amended, 29

U.S.C. § 185 and within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5).

                                 JURISDICTION AND VENUE

        6.      This action arises under Section 301 of the Labor Management Relations Act

(“LMRA”) of 1947, as amended, 29 U.S.C. § 185, and Sections 502 and 515 of the Employee

Retirement Income Security Act (“ERISA”) of 1974, 29 U.S.C. §§ 1132 and 1145, each of which

provide that Federal District Courts have jurisdiction over suits thereunder.

        7.      Venue is proper in this Court in that an action brought by Trust Fund fiduciaries

may be brought in a District where the breach took place, where a defendant resides or may be

found, or where the plan is administered. Section 502(e)(2) of ERISA, 29 U.S.C.§ 1132(e)(2).

Defendant resides in this district.

                             FACTS COMMON TO ALL COUNTS

        8.      On January 12, 2018, Dana Howard, President of Zoie, LLC, signed a “Letter of

Assent-A” binding Defendant to the Outside Labor Agreement then in effect, and all subsequent

Outside Labor Agreements between Local 309 and the American Line Builders Chapter, NECA

(“Labor Agreements”). (Ex. 1).




                                                 2
   Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 3 of 9 Page ID #3



       9.      During all times material herein, Defendant has been obligated by the provisions

of the Labor Agreements to file reports and pay the monthly contributions due to the employee

benefit trust funds covered by this Complaint for the benefit of eligible bargaining unit

employees who are covered under the Trust Agreements and Trust Plans and to withhold

authorized working dues from the paychecks of covered employees, and to report and pay those

dues monthly along with the employee benefit contributions.

       10.     The Trust Agreements and Declarations of Trusts of the Plaintiff Trust Funds are

incorporated into the Labor Agreements by reference.

       11.     At all times relevant hereto, Defendant has employed bargaining unit employees

covered by the Labor Agreements.

       12.     For the period from September 2019 to November 2019, Defendant filed reports

but failed to pay the contributions and working dues owed to Plaintiffs for hours worked and

wages earned by its bargaining unit employees as required by the Labor Agreement.

Defendant’s failure to pay contributions and forward working dues is a continuing violation of

the Labor Agreement and ERISA. A true and accurate copy of Defendant’s reports are attached

hereto and incorporated herein as Exhibit 2.

       13.     Under Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Defendant is

obligated to pay either liquidated damages provided for pursuant to an employee benefit plan and

interest or double interest on contributions owed to the employee benefit trust funds. The

Trustees of the Plaintiff Funds and Local 309 have duly established liquidated damages and

interest to be applied to any contribution that is not paid when due.

       14.     Defendant owes an additional $968.10 in interest and liquidated damages as a

result of its August 2018 delinquent contribution payment. (Ex. 3)




                                                 3
   Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 4 of 9 Page ID #4



        15.     Under Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D) and the Trust

Agreements incorporated into the Labor Agreement, Defendant is obligated to pay attorney’s

fees and costs incurred by Plaintiff Funds in collecting unpaid contributions.

              COUNT I – LOCAL 309 HEALTH AND WELFARE FUND CLAIMS

        COME NOW Plaintiffs, Trustees of the Local 309 Health and Welfare Fund (“Local 309

Health and Welfare Fund”), and for their cause of action state:

        16.     Plaintiffs reallege and incorporate as part of Count I paragraphs 1 – 15 as if set

out herein in full.

        17.     The Local 309 Health and Welfare Fund is a covered “employee welfare benefit

plan” as defined in Section (3)(1) of ERISA, 29 U.S.C. § 1002(1), and is administered in

Collinsville, Illinois. It is a multi-employer plan within the meaning of Section 515 of ERISA,

29 U.S.C. § 1145.

        18.     Plaintiffs Gary Bland, Tim Evans, Kenneth Keeney, Michael Stuart, Matthew

Eichholz and Charles Busch are Trustees of the Local 309 Health and Welfare Fund and control

and manage the operation and administration of the Local 309 Health and Welfare Fund. The

Trustees are “fiduciaries” as defined in Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A),

and are authorized to bring this action pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §

1132(g)(2).

        19.     Based on the records of the Defendant, Defendant owes contributions under the

Labor Agreement to Local 309 Health and Welfare Fund for the months of September 2019

through November 2019 in the amount of $58,309.53. (Ex. 2).



        20.     Under Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Defendant is

obligated to pay either liquidated damages provided for pursuant to an employee benefit plan and

                                                 4
   Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 5 of 9 Page ID #5



interest or double interest on contributions owed to the employee benefit trust funds. The

Trustees of the Health and Welfare Fund have duly set rates for interest and liquidated damages.

        21.     Defendant will owe a certain amount in interest and liquidated damages on the

late paid contributions owed for the period from September 2019 through November 2019. The

Health and Welfare Fund cannot calculate interest and liquidated damages on these unpaid

contributions until Defendant pays them.

        WHEREFORE, the Trustees of the Health and Welfare Fund pray for an order and

judgment against Defendant:

        A.      For payment of unpaid, underpaid, and delinquent contributions owed by

Defendant to the Health and Welfare Fund for the period from September 2019 through

November 2019 in the amount of $58,309.53;

        B.      For payment of interest and liquidated damages owed to the Health and Welfare

Fund on the unpaid and delinquent contributions for the period from September 2019 through

November 2019;

        C.      For Plaintiffs’ reasonable attorneys’ fees and costs incurred in prosecuting this

matter; and

        D.      For such further relief as the Court deems just, equitable and appropriate.

                      COUNT II - NECA-IBEW PENSION BENEFIT TRUST FUND

        COME NOW Plaintiffs, Trustees of the NECA-IBEW Pension Benefit Trust Fund

(“Pension Fund”), and for their cause of action state:

        22.     Plaintiffs reallege and incorporate as part of Count II paragraphs 1 - 15 as if set

out herein in full.




                                                 5
  Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 6 of 9 Page ID #6



       23.     The Pension Fund is a covered “employee pension benefit plan” as defined in

Section (3)(2) of ERISA, 29 U.S.C. § 1002(2) and is administered in Earth City, Missouri. It is a

multi-employer plan within the meaning of Section 515 of ERISA, 29 U.S.C. § 1145.

       24.     Plaintiffs, Kelly McCord, David G. Butler, Jr., Steve Hughart,Jimmy Evans, Paul

Flynn, Stephen D. Wilson, Johnny Dyke, Les Benton, Shane Sullivan, David Conder, and Mark

Kawolsky are Trustees of the Pension Fund and control and manage the operation and

administration of the Pension Fund.      The Trustees are “fiduciaries” as defined in Section

3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are authorized to bring this action pursuant to

Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2).

       25.     Based on the records of the Defendant, Defendant owes contributions under the

Labor Agreement to Pension Fund for the months of September 2019 through November 2019 in

the amount of $95,526.93. (Ex. 2).

       26.     Under Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Defendant is

obligated to pay either liquidated damages provided for pursuant to an employee benefit plan and

interest or double interest on contributions owed to the employee benefit trust funds. The

Trustees of the Pension Trust have duly set rates for interest and liquidated damages.

       27.     Defendant will owe a certain amount in interest and liquidated damages on the

late paid contributions owed for the period from September 2019 through November 2019. The

Pension Fund cannot calculate interest and liquidated damages on these unpaid contributions

until Defendant pays them.

       WHEREFORE, the Trustees of the Pension Fund pray for an order and judgment

against Defendant:




                                                6
   Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 7 of 9 Page ID #7



        A.      For payment of unpaid, underpaid, and delinquent contributions owed by

Defendant to the Pension Trust for the period from September 2019 through November 2019 in

the amount of $95,526.93;

        B.      For payment of interest and liquidated damages owed to the Pension Trust on the

late paid contributions owed for the period from September 2019 through November 2019;

        C.      For Plaintiffs’ reasonable attorneys’ fees and costs incurred in prosecuting this

matter; and

        D.      For such further relief as the Court deems just, equitable and appropriate.

                  COUNT III - NATIONAL ELECTRICAL BENEFIT FUND

        COME NOW Plaintiffs, the Trustees of the National Electrical Benefit Fund (“NEBF”),

and for their cause of action against Defendant:

        28.     Plaintiffs reallege and incorporate as part of Count III paragraphs 1 - 15 as if set

out herein in full.

        29.     The NEBF is a covered “employee benefit plan” as defined in Section (3)(2) of

ERISA, 29 U.S.C. § 1002(2), and is administered in Rockville, Maryland. It is a multi-employer

plan within the meaning of Section 515 of ERISA, 29 U.S.C. § 1145.

        30.     Plaintiffs Lonnie Stephenson, David Long, Kenneth Cooper and Dennis Quebe

are the Trustees of the NEBF. The Trustees are “fiduciaries” as defined in Sections 3(21)(A) of

ERISA, 29 U.S.C. § 1002(21)(A), and are authorized to bring this action pursuant to Section

502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2).

        31.     Based on the records of the Defendant, Defendant owes contributions under the

Labor Agreements to the NEBF for the months of September 2019 through November 2019 in

the amount of $11,463.11. (Ex. 4). Defendant’s failure to pay contributions is a continuing

violation of the Labor Agreements and ERISA.

                                                   7
   Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 8 of 9 Page ID #8



          32.    Defendant owes $333.44 in interest and $2,292.62 in liquidated damages on its

unpaid contributions to the NEBF.

          WHEREFORE, the Trustees of the NEBF pray for an order and judgment against

Defendant:

          A.     For payment of the $11,463.11 in unpaid and delinquent contributions for the

months of September 2019 through November 2019.

          B.     For payment of $333.44 in interest and $2,292.62 in liquidated damages owed on

the $11,463.11 in unpaid and delinquent contributions for the months of September 2019 through

November 2019, for a total of $14,089.17.

          C.     For Plaintiffs’ reasonable attorneys’ fees and costs incurred in prosecuting this

matter.

          D.     For such further relief as the Court deems just, equitable and appropriate.

                               COUNT IV – LOCAL 309 CLAIMS

          COMES NOW Plaintiff, Local 309, and for its cause of action states:

          1.     Plaintiffs reallege and incorporate as part of Count IV paragraphs 1 – 15 as if set

out herein in full.

          2.     Plaintiff, Local 309 International Brotherhood of Electrical Workers, AFL-CIO

("Local 309") is a voluntary unincorporated association with its principal office in Collinsville,

Illinois. Local 309 exists for the purpose of dealing with employee grievances, labor disputes,

wages, rates of pay, hours of employment, terms or conditions of employment and for other

purposes. It is a labor organization in an industry affecting commerce within the meaning of the

LMRA.

          3.     Local 309’s claims are for breach of contract and arise under Section 301 of the

LMRA of 1947, as amended, 29 U.S.C. § 185.

                                                   8
   Case 3:20-cv-00071-GCS Document 1 Filed 01/16/20 Page 9 of 9 Page ID #9



          4.    Venue is proper in this Court under 28 U.S.C. § 1391(b) in that a substantial part

of events or omissions giving rise to this claim occurred in this District.

          5.    Based on the records of the Defendant, Defendant owes working dues under the

Labor Agreement to Local 309 for the months of September 2019 through November 2019 in the

amount of $10,507.98. (Ex. 2).

          WHEREFORE, Local 309 prays for an order and judgment against Defendant:

          A.    For payment of the $10,507.98 in unpaid and delinquent Local 309 working dues

for the months of September 2019 through November 2019.

          B.    For Plaintiffs’ reasonable attorneys’ fees and costs incurred in prosecuting this

matter.

          C.    For such further relief as the Court deems just, equitable and appropriate.



                                               Respectfully submitted,

                                               SCHUCHAT, COOK & WERNER

                                               /s/ Natalie J. Teague
                                               Natalie J. Teague (61297MO)
                                               Matthew B. Leppert (IL Bar #6283363)
                                               Schuchat, Cook & Werner
                                               1221 Locust Street, 2nd Floor
                                               St. Louis, MO 63103
                                               njt@schuchatcw.com
                                               mbl@schuchatcw.com
802964.doc




                                                  9
